Rombauer, J.,
delivered a separate opinion.
Lam not prepared to say that the plaintiffs in this case failed to offer substantial evidence, entitling them to go to the jury. Whether such evidence was sufficient to bring the engine tendered within the description of the engine sold, is a question of fact, and not of law, and being a question of fact, it is not the proper province of this court to solve it by analyzing the plaintiffs’ testimony, and comparing it with that of the defendant. In the other views taken in the foregoing opinion, relative to the burden of proof, and the correctness of the defendant’s instructions, I fully concur.